DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claim(s) 1-6 is/are pending in this application. This application is a CON of 16/275,437 02/14/2019 US PAT 10548909
16/275,437 is a CON of 15/231,915 08/09/2016 US PAT 10245276
15/231,915 is a CON of 14/665,055 03/23/2015 ABN
14/665,055 is a CON of 14/066,127 10/29/2013 US PAT 9012440
14/066,127 is a CON of 13/395,021 03/08/2012 US PAT 8598152
13/395,021 is a 371 of PCT/EP2010/002385 04/19/2010, which claims priority to PCTEP2009007451 10/16/2009.

Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on 12/19/2019 have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1-6 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 over App. No. 15931681 (US Pub 20200360306).
The Examined Application’s Claim 1 is directed to a method of treatment of pain comprising administering to a patient in need thereof an effective amount of a co-crystal comprising (rac)-tramadol·HCI and celecoxib. Claims 2-6 depend from claim 1.
Claims 2-4 recites the pain is severe to moderate pain and/or the molecular ratio between the (rac)-tramadol·HCI and celecoxib is 1 :1.
Claims 5-6 recite the treatment of pain, or moderate to severe pain, where the orthorhombic unit cell has the following dimensions:
a = 11.0323(7) Å (angstroms)
b= 18.1095(12) Å
C = 17.3206(12) Å.
App. No. 15931681 discloses a method for the treatment of pain, while reducing the abuse liability of tramadol, in a patient in need thereof, comprising administration of 
App. No. 15931681 discloses a molecular ratio of 1:1 between the (rac)-tramadol.HCl and celecoxib, see claim 2.
App. No. 15931681 discloses the co-crystal discloses an orthorhombic unit cell with the following dimensions: a=11.0323(7) .ANG. b=18.1095(12) .ANG. c=17.3206(12) .ANG.
App. No. 15931681 discloses the treatment of various pains disclosed therein, including mild and severe to moderate pain, see claims 11-12. 
Accordingly, because the claimed invention’s co-crystals have an orthorhombic unit cell with identical dimensions and also treats mild to moderate pain, claims 1-6 are therefore obvious over the co-crystals and methods of App. No. 15931681.

Claim(s) 1-6 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 8598152 B2.
Claim 1 is directed to a method of treatment of pain comprising administering to a patient in need thereof an effective amount of a co-crystal comprising (rac)-tramadol·HCI and celecoxib.
Claims 2-4 recites the pain is severe to moderate pain and/or the molecular ratio between the (rac)-tramadol·HCI and celecoxib is 1 :1.

a = 11.0323(7) Å (angstroms)
b= 18.1095(12) Å
C = 17.3206(12) Å. 
The contents and disclosure of claims 1-6 were discussed above and incorporated herein. 
US Patent 8598152 B2 discloses and generally claims a co-crystal comprising (rac)-tramadol.HCl and celecoxib in a molecular ratio of 1:1, characterized in that it shows a Powder X-Ray Diffraction pattern with peaks [2.theta.] at 7.1, 9.3, 10.2, 10.7, 13.6, 13.9, 14.1, 15.5, 16.1, 16.2, 16.8, 17.5, 18.0, 19.0, 19.5, 19.9, 20.5, 21.2, 21.3, 21.4, 21.8, 22.1, 22.6, 22.7, 23.6, 24.1, 24.4, 25.2, 26.1, 26.6, 26.8, 27.4, 27.9, 28.1, 29.1, 29.9, 30.1, 31.1, 31.3, 31.7, 32.5, 32.8, 34.4, 35.0, 35.8, 36.2 and 37.2[.degree.], with the 2.theta. values being obtained using copper radiation (Cu.sub.K.alpha.1 1.54060 .ANG.), see claims 1-4.
Further claim 3 discloses the claimed orthorhombic unit cell dimensions as claimed.

    PNG
    media_image1.png
    60
    255
    media_image1.png
    Greyscale

US Patent 8598152 B2 discloses and generally claims a pharmaceutical composition with said XRPD peaks, see claims 5-8. 

While there is a general prohibition of looking towards the specification for double patenting rejections, MPEP 804 (II)(B)(1)-(2)(a) allows for reliance upon the specification to interpret claims of the reference patent’s claims.1 
Therefore, the co-crystals and compositions per se of the US Patent 8598152, render the claimed methods of treating pain obvious.
Accordingly, because the claimed invention’s co-crystals and compositions have the overlapping XRPD peaks, orthorhombic cell dimensions and also treat pain, claims 1-6 are therefore obvious over the co-crystals and compositions of US Patent 8598152 B2.

Claim(s) 1-6 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent 9012440 B2.
Claim 1 is directed to a method of treatment of pain comprising administering to a patient in need thereof an effective amount of a co-crystal comprising (rac)-tramadol·HCI and celecoxib.
Claims 2-4 recites the pain is severe to moderate pain and/or the molecular ratio between the (rac)-tramadol·HCI and celecoxib is 1 :1.

a = 11.0323(7) Å (angstroms)
b= 18.1095(12) Å
C = 17.3206(12) Å. 
Claim 1 of US Patent 9012440 is directed to a co-crystal comprising (rac)-tramadol.HCl and celecoxib in a molecular ratio of 1:1, characterized in that the endothermic sharp peak corresponding to the melting point has an onset at 164.degree. C. 
   Claim 2 of US Patent 9012440 B2 is directed to a co-crystal according to claim 1, characterized in that it shows a Fourier Transform Infra Red pattern recited therein. 
   Claim 3 of US Patent 9012440 B2 is directed to a co-crystal according to claim 1, characterized in that it has an orthorhombic unit cell with the following dimensions: a=11.0323(7).ANG. b=18.1095(12).ANG. c=17.3206(12).ANG.. 
    Claim 4 of US Patent 9012440 B2 is directed to a pharmaceutical composition comprising a therapeutically effective amount of the co-crystal according to claim 1 in a physiologically acceptable medium. 
 Claim 5 of US Patent 9012440 B2 is directed to a pharmaceutical composition comprising a therapeutically effective amount of the co-crystal according to claim 2 in a physiologically acceptable medium. 
   Claim 6 of US Patent 9012440 B2 is directed to a pharmaceutical composition comprising a therapeutically effective amount of the co-crystal according to claim 3 in a physiologically acceptable medium.

While there is a general prohibition of looking towards the specification for double patenting rejections, MPEP 804 (II)(B)(1)-(2)(a) allows for reliance upon the specification to interpret claims of the reference patent’s claims.2 
Therefore, the co-crystals and compositions per se of the US Patent 9012440, render the claimed methods of treating pain obvious.
Accordingly, because the claimed invention’s co-crystals and compositions have the overlapping orthorhombic cell dimensions and also treat pain, claims 1-6 are therefore obvious over the co-crystals and compositions of US Patent US Patent 9012440.

Claim(s) 1-6 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 10245276 B2 (App. No. 15231915).
Claim 1 is directed to a method of treatment of pain comprising administering to a patient in need thereof an effective amount of a co-crystal comprising (rac)-tramadol·HCI and celecoxib.
Claims 2-4 recites the pain is severe to moderate pain and/or the molecular ratio between the (rac)-tramadol·HCI and celecoxib is 1 :1.

a = 11.0323(7) Å (angstroms)
b= 18.1095(12) Å
C = 17.3206(12) Å. 
Claim 1 of US10245276 claims a co-crystal comprising (rac)-tramadol.HCl and celecoxib in a molecular ratio of 1:1, characterized in that it has an orthorhombic unit cell with the following dimensions: a=11.0323(7) .ANG. b=18.1095(12) .ANG. c=17.3206(12) .ANG..
Claim 2 is directed to a co-crystal of claim 1 with the Fourier Transform Infra Red pattern recited therein.
Claim 3 of US 10245276 claims a pharmaceutical composition comprising a therapeutically effective amount of the co-crystal according to claim 1 in a physiologically acceptable medium. 
Claim 4 of US 10245276 claims a pharmaceutical composition comprising a therapeutically effective amount of the co-crystal according to claim 2 in a physiologically acceptable medium.
Notice is taken that both tramadol and celecoxib are known to treat pain, as evidenced by columns 1-3 of US10245276. 
While there is a general prohibition of looking towards the specification for double patenting rejections, MPEP 804 (II)(B)(1)-(2)(a) allows for reliance upon the specification to interpret claims of the reference patent’s claims, see previous footnote. 


Claim(s) 1-6 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent 10548909 B2 (App. No. 16275437).
Claim 1 is directed to a method of treatment of pain comprising administering to a patient in need thereof an effective amount of a co-crystal comprising (rac)-tramadol·HCI and celecoxib.
Claims 2-4 recites the pain is severe to moderate pain and/or the molecular ratio between the (rac)-tramadol·HCI and celecoxib is 1 :1.
More specifically, Claims 5-6 recite the treatment of pain, or moderate to severe pain, where the orthorhombic unit cell has the following dimensions:
a = 11.0323(7) Å (angstroms)
b= 18.1095(12) Å
C = 17.3206(12) Å. 
Claim 1 of US 10548909 claims a method of treatment of severe to moderate pain comprising administering to a patient in need thereof an effective amount of a co-crystal comprising (rac)-tramadol.HCl and celecoxib in a molecular ratio of 1:1, characterized in that it shows a Powder X-Ray Diffraction pattern with peaks [2.theta.] at 14.1, 16.8, 19.0 and 22.7[.degree.], with the 2.theta. values being obtained using copper radiation (CuK.alpha.1 1.54060 .ANG.).  

See also dependent claims 2-3 and 5-6 for treatment of mild, moderate and severe pain.
Notice is taken that both tramadol and celecoxib are known to treat pain, as evidenced by columns 1-3 of US 10548909. 
Further, as required by claims 5-6, Column 7, lines 47-54 of US 10548909 discloses the claimed dimensions for the claimed co-crystal.

    PNG
    media_image2.png
    80
    256
    media_image2.png
    Greyscale

While there is a general prohibition of looking towards the specification for double patenting rejections, MPEP 804 (II)(B)(1)-(2)(a) allows for reliance upon the specification to interpret claims of the reference patent’s claims. See previous footnote. 
Therefore, the co-crystals and compositions per se of US 10548909, render the claimed methods of treating pain obvious.

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Relying on portions of the disclosure which provide support for the claims in the potentially conflicting patent or application to determine the proper scope of a claim (e.g., to interpret §112(f) language or a special definition)
        2 Relying on portions of the disclosure which provide support for the claims in the potentially conflicting patent or application to determine the proper scope of a claim (e.g., to interpret §112(f) language or a special definition)